Citation Nr: 0919913	
Decision Date: 05/28/09    Archive Date: 06/02/09

DOCKET NO.  09-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1944 to 
March 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record makes it as likely as not that the 
Veteran's clinically diagnosed tinnitus is a result of 
exposure to acoustic trauma while in service.


CONCLUSION OF LAW

Criteria for service connection for tinnitus have been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303. 

The Veteran has been diagnosed with bilateral tinnitus which 
he believes was caused by exposure to acoustic trauma while 
in military service.  

The Veteran served honorably in the Navy for approximately 
two years during World War II; and he testified at a hearing 
before the Board in April 2009 that during his time in 
service he was exposed to considerable acoustic trauma, 
including exposure to propeller planes that were warming up 
in the hanger he was working in, being so close to an 
explosion that he could not hear anything for approximately 
10 to 20 minutes and then had ringing in his ears, and 
working in the boiler rooms of various ships near roaring 
diesel engines.  VA has conceded military noise exposure.

Service treatment records fail to describe any tinnitus, but 
the Veteran testified that he did not know what the ringing 
sound in his ears was when he separated from service and he 
simply assumed that the sound was crickets.

The Veteran denied seeking any treatment for tinnitus for a 
number of decades following service, and he was first 
diagnosed with tinnitus at a VA treatment session in October 
2003 where it was noted that he had a constant noise type 
hearing loss with an aggravation level of 4/10.

The Veteran filed for service connection in 2007 and was 
provided with a VA examination in March 2008 in an effort to 
determine the etiology of his tinnitus.  The examiner noted 
the Veteran's exposure to acoustic trauma while in the 
military, but gave no specific opinion as to the etiology of 
his tinnitus.  At the examination, the Veteran reported that 
he began hearing a sound, which he likened to "crickets" 
while in service, and he indicated that the cricket sound had 
been present ever since service.  He stated that he had not 
sought treatment for the tinnitus, because he spent so much 
time outside working for the Boy Scouts of America and as a 
rehabilitation counselor that he truly believed that he was 
hearing crickets.  The Veteran denied any post-service 
acoustic trauma either recreational or occupational.

At his hearing before the Board, the Veteran testified under 
oath that after the explosion occurred within several feet of 
his position, he began to have ringing in his ears which he 
attributed to crickets outside making noise. 

The Court of Appeals for Veterans Claims (Court) has held 
that lay evidence is competent and sufficient to establish a 
diagnosis of a condition when 1) a lay person is competent to 
identify the medical condition; 2) the lay person is 
reporting a contemporaneous medical diagnosis; or 3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Lay evidence may suffice to establish the manifestations of a 
chronic condition during service, or within a presumptive 
period.  When a condition is not chronic and there is no 
medical evidence of a causal nexus, lay testimony or medical 
evidence may establish continuity of symptomatology.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  Furthermore, the 
Court has specifically held that tinnitus is a type of 
disorder associated with symptoms capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370 (2002).

As such, the Veteran, as a lay person, is competent to report 
that he developed symptoms such as ringing in the ears during 
service.

Once it is determined that the Veteran's testimony is 
competent, the inquiry then shifts to whether the lay 
testimony is credible.  It is noted that when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such 
cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  

In this case, the Board finds the Veteran's testimony to be 
eminently credible.  The Veteran has not exaggerated his 
symptoms, nor has he attempted to stretch the truth in an 
effort to bolster his claim.  For example, he has downplayed 
the significance of the tinnitus stating that it did not 
prevent him from going to sleep.

Furthermore, the Veteran has consistently reported his 
military noise exposure throughout his claims process, as he 
has described the same incidents to the VA examiner and at 
his hearing without added embellishment.

VA has conceded military noise exposure; and the Veteran 
reported that he began noticing a ringing in his ears while 
in service, which had persisted since that time.  Based on 
his description of symptomatology (namely the ringing in his 
ears), the Veteran was diagnosed with tinnitus by a doctor.  
Because the Veteran's testimony is deemed to be credible, the 
Board concludes that the weight of his testimony is 
sufficient to find both service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
As such, the criteria for service connection have been met, 
and the Veteran's claim is therefore granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for tinnitus is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.


REMAND

The Veteran testified at a hearing before the Board that he 
felt his bilateral hearing loss was the result of his 
exposure to acoustic trauma (as described above) while in the 
Navy between 1944 and 1946. 

Service treatment records fails to describe any hearing loss, 
but only a whispered voice test was administered at 
separation, which the examiner in March 2008 indicated would 
not effectively test high frequency hearing loss.  The 
Veteran also testified that he was young and macho and that 
he was not going to complain about a little hearing 
difficulty.

The Veteran denied seeking any treatment for hearing loss for 
a number of decades following service, and the earliest 
diagnosis of hearing loss occurred in February 2002 when he 
was diagnosed with bilateral mid to high frequency 
sensorineural hearing loss, which was noted to be consistent 
with noise induced hearing loss.

In March 2004, the Veteran underwent treatment to address 
stage IV metastatic melanoma and was treated with DTIC.

The Veteran filed for service connection for bilateral 
hearing loss in 2007 and was provided with a VA examination 
in March 2008 in an effort to determine the etiology of his 
bilateral hearing loss.  However, at the time of the 
examination, neither the 2002 diagnosis of bilateral hearing 
loss, nor the 2004 cancer treatment record, were of record.  
Following the examination, the examiner stated that without 
knowing what type of experimental drugs the Veteran was 
administered during his cancer treatments, she could not 
determine whether his hearing loss was due to acoustic trauma 
while in the military.

Since that examination, the Veteran has submitted the records 
from his cancer treatment describing the treatments he had 
undergone and a record from the 2002 hearing test showing 
bilateral hearing loss prior to the cancer treatment.  At his 
hearing before the Board, the Veteran's representative 
requested that another VA examination be provided in light of 
the submission of the new evidence described in this 
paragraph.  Given that the VA examiner had indicated that the 
newly submitted information was necessary to reaching an 
opinion, the Board agrees with the representative's 
assessment that an additional medical opinion is warranted.  
This should be done.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Return the Veteran's claims file to 
the examiner who conducted the VA 
examination in March 2008.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (at least a 
50 percent probability) that the Veteran's 
bilateral hearing loss was incurred in 
service or is related to any incident of 
service.  The examiner should also address 
the impact, if any, of the Veteran's 
cancer treatment on his hearing 
impairment; and should assess how her 
opinion as stated in March 2008 is 
impacted, if any, by the showing of 
hearing loss prior to the Veteran's cancer 
treatment.

If the examiner who performed the March 
2008 VA examination is not available, 
schedule the Veteran for another 
appropriate examination and have that 
examiner address the questions noted 
above.  The claims file should be made 
available to the examiner for review in 
conjunction with the opinion/examination.

A complete rationale should be provided 
for all opinions given.  The opinions 
should be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

2.   Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


